ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_07_FR.txt. 260

OPINION INDIVIDUELLE DE M. LE JUGE OWADA
[Traduction]

La Cour peut examiner proprio motu, si besoin est, la question de l'opportu-
nité judiciaire de l'exercice de sa compétence dans une procédure consultative —
L'existence d'un différend bilatéral à l'arrière-plan de l'objet de la requête, sans
faire obstacle à l'exercice par la Cour de sa compétence, est en soi un facteur
pertinent que celle-ci doit prendre en compte pour déterminer la réponse à don-
ner à la requête sans aller jusqu'à statuer sur le règlement du différend propre-
ment dit entre les parties — En abordant la question de l'opportunité judiciaire,
la Cour aurait di s'interroger non seulement sur le point de savoir s'il lui fallait
ou non donner suite à la demande d'avis consultatif, mais aussi sur la manière
dont elle aurait à exercer sa compétence pour assurer une bonne administration
de la justice dans une affaire manifestement liée à un différend bilatéral, ce qui
soulève notamment la question de la désignation d'un juge ad hoc — Une bonne
administration de la justice impose de traiter équitablement les positions des
deux parties concernées quant à l'appréciation des faits et des points de droit —
La condamnation du cycle tragique de violences perpétrées sans discrimination
de part et d'autre contre une population civile innocente doit tenir une large
place dans l'avis de la Cour.

1. Je souscris aux conclusions énoncées dans l’avis consultatif de la
Cour, tant sur les questions préliminaires (compétence et opportunité
judiciaire) que sur la plupart des points relevant du fond. Néanmoins,
non seulement je n’adopte pas entièrement certains arguments développés
dans l’avis, mais j’émets de sérieuses réserves sur la manière dont la Cour
a procédé en l’espèce. J’admets qu'il était dans une large mesure inévi-
table qu’elle procède comme elle l’a fait sous l'effet des circonstances assez
extraordinaires et singulières de la cause, dont elle ne peut toujours être
tenue pour responsable, mais j'estime devoir préciser ma position en fai-
sant ressortir certains des aspects problématiques de la manière dont la
Cour a procédé dans la présente espèce.

2. Pour formuler ses conclusions sur les questions préliminaires de la
compétence et de l’opportunité judiciaire de l’exercice de celle-ci, la Cour
s’est essentiellement fondée sur les exposés des participants à la procédure
écrite et à la procédure orale. Elle dit quelles raisons l’avaient amenée à
ces conclusions aux paragraphes 24 à 67 de l’avis. En tant que telles, ces
raisons ne m’inspirent aucune objection majeure. J’estime toutefois que la
Cour doit examiner la question de la compétence et, en particulier celle
de l’opportunité judiciaire, proprio motu au besoin, pour apprécier non
seulement si elle est fondée en droit à exercer sa compétence en tant
qu’organe judiciaire dans le contexte précis de l’espèce, mais aussi en quoi

128
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 261

il est opportun pour elle de le faire du point de vue de la politique judi-
ciaire. C’est dire, au moins de mon point de vue, qu’elle sera amenée à
s'arrêter longuement sur tous les aspects propres aux circonstances par-
ticulières de la cause, en allant au besoin au-delà des arguments avancés
par les participants. En l'espèce, l’un de ces aspects à examiner de
près correspond aux incidences de l’existence d’un différend bilatéral à
larrière-plan de la demande d’avis consultatif.

3. Le Statut originel de la Cour permanente de Justice internationale
ne comportait aucune disposition expressément consacrée à la compé-
tence consultative. Seul le Pacte de la Société des Nations, en son ar-
ticle 14, stipulait que «[la Cour] donneralit] aussi des avis consultatifs sur
tout différend ou tout point, dont la saisirafit] le Conseil ou l’Assem-
blée». Ce fut cette disposition qui constitua finalement le fondement juri-
dique de l’exercice d’une fonction consultative par la Cour permanente de
Justice internationale.

4. Si, dans l'intention des pères fondateurs de la Société des Nations,
l'objet de cette disposition ne semble pas avoir été tout à fait clair ni
homogène, l’un des points qui ressort clairement de l’histoire législative
du Pacte est que la finalité de la fonction consultative de la Cour perma-
nente a consisté dès le début à faciliter à la Société des Nations le règle-
ment pacifique de différends concrets portés devant son Conseil, en par-
ticulier dans le contexte des procédures visées aux articles 12 à 16 du
Pacte!.

5. Lorsque, en 1922, peu après la création de la Cour permanente, fut
élaboré le règlement de cette dernière, quatre articles (les articles 71 à 74)
furent dévolus à la procédure consultative. Ceux-ci consacraient le «carac-
tère judiciaire» de cette fonction de la Cour et laissaient prévoir que
serait ultérieurement poussée plus loin l’assimilation de la procédure
consultative à la procédure contentieuse. En effet, le Comité de la Cour
permanente de Justice internationale, constitué le 2 septembre 1927,
déclarait dans son rapport:

«Le Statut ne mentionne pas les avis consultatifs, mais laisse a la
Cour le soin de régler entièrement sa procédure en cette matière. La
Cour, dans l'exercice de ses pouvoirs, a délibérément et intentionnel-
lement assimilé la procédure consultative à la procédure conten-
tieuse; et les résultats obtenus ont abondamment justifié cette atti-
tude. Le prestige dont peut jouir la Cour actuellement en tant que
tribunal judiciaire est dans une large mesure dû à l'importance de
son activité consultative et à la façon judiciaire dont elle a réglé cette
activité. En réalité, lorsqu’en fait il se trouve des parties en présence,
il n’y a qu’une différence purement nominale entre les affaires conten-
tieuses et les affaires consultatives. La différence principale réside

' Voir, en particulier, Michla Pomerance, The Advisory Function of the International
Court in the League and U.N. Eras, 1973, p. 9.
2 Ibid., p. 14.

129
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 262

dans la façon dont l'affaire est introduite devant la Cour, et même
cette différence peut virtuellement disparaître, comme ce fut le cas
dans l’affaire des décrets de naturalisation en Tunisie. De la sorte,
Popinion selon laquelle les avis consultatifs n’ont pas force obliga-
toire est plutôt théorique que réelle.» (C.P.J.L série E n° 4, p. 72.)

6. Dans l'affaire du Statut de la Carélie orientale (C.P.J.T série B
n° 5), tel fut précisément le motif principal invoqué par la Cour perma-
nente lorsqu'elle refusa d’exercer sa compétence et de donner l'avis
consultatif qui lui était demandé. La question précise soumise à la Cour
était alors de savoir si

«files articles 10 et 11 du traité de paix entre la Finlande et la Russie
[de 1920}, ainsi que la déclaration y annexée de la délégation russe
concernant l’autonomie de la Carélie orientale, [constituaient] des
engagements d'ordre international obligeant la Russie vis-a-vis de la
Finlande à l'exécution des dispositions y contenues» (ibid., p. 6).

En d’autres termes, la requête s’inscrivait dans le cadre d’un différend
entre la Finlande et la Russie sur ce point et c’était la question que la
Finlande avait demandé à la Société des Nations d'examiner. Le Conseil,
dans sa résolution, se déclara «disposé, s’il y [avait] à ce sujet accord
entre les deux parties intéressées, à examiner la question en vue de trou-
ver une solution satisfaisante» (ibid., p. 23). C’est toutefois en raison des
circonstances dans lesquelles le Gouvernement russe avait rejeté l’invita-
tion du Gouvernement estonien à consentir «à soumettre la question à
l'examen du Conseil sur la base de l’article 17 du Pacte» (ibid., p. 24), et
après que le Gouvernement finlandais eut de nouveau porté l'affaire
devant le Conseil, que celui-ci décida de demander l’avis consultatif en
question.

7. Dans ce contexte, la Cour permanente devait ainsi préciser sa posi-
tion:

«Il y a eu des divergences d’opinion sur le point de savoir si des
questions pour avis consultatif, pour autant qu’elles se réfèrent à des
points de fait actuellement en litige entre deux nations, devraient être
soumises à la Cour sans le consentement des parties. 7} n'est pas
besoin, dans le cas actuel, d'approfondir ce point.» (C.P.J.T. série B
n° 5, p. 27; les italiques sont de moi.)

Ayant éclairci ce point, la Cour permanente poursuivit:

«Il résulte de ce qui précède que l’avis demandé a la Cour porte
sur un différend actuellement né entre la Finlande et la Russie. La
Russie n'étant pas Membre de la Société des Nations, il s'agit d'un
cas prévu à l'article 17 du Pacte … les Membres de la Société des
Nations ... ayant accepté le Pacte … se trouvent sous l'obligation qui
résulte des dispositions du Pacte concernant le règlement pacifique

130
ÉDIFICATION D'UN MUR (OP, IND. OWADA) 263

des différends internationaux. Il en est autrement pour les Etats non
Membres: ils ne sont pas liés par le Pacte. La soumission d'un diffé-
rend, qu'ils auraient avec un Etat Membre de la Société des Nations,
aux méthodes de règlement prévues par le Pacte, ne saurait résulter
que de leur consentement. Or, le consentement de la Russie n’a
jamais été donné.» (C.P.J.T série B n° 5, p. 27-28; les italiques sont
de moi.*)

Il ressort de ce passage que la principale raison pour laquelle la Cour per-
manente refusa d’exercer sa compétence dans l’affaire de la Carélie orien-
tale ne résidait pas tant dans l’existence d’un différend entre les parties au
sujet de l’objet de la requête, mais plutôt dans le fait que l’une des parties
au différend avait refusé de donner son consentement a ce que ce diffé-
rend fit soumis «aux méthodes de règlement prévues par le Pacte».

8. Lorsque la Cour internationale de Justice fut instituée en tant que
continuatrice de la Cour permanente de Justice internationale et qu’elle
fut intégrée au système des Nations Unies pour constituer l’organe judi-
ciaire principal de l'Organisation, aucun changement radical concernant
ses fonctions ou sa constitution à cet égard ne fut apporté au nouveau
Statut de la Cour. Depuis, la Cour s’acquitte de sa fonction consultative
— fonction secondaire, certes, mais importante — selon la ligne tra-
cée par sa devancière, la Cour permanente de Justice internationale, à
l’époque de la Société des Nations.

9. A la lumière de cet historique de la jurisprudence qui s’est consti-
tuée depuis la création de la Cour internationale de Justice sur les ques-
tions relatives à sa compétence dans les procédures consultatives et à
l'opportunité pour elle d’exercer cette compétence, j'estime que la Cour a
raison de conclure en l’espèce que l’existence d’un différend d’ordre bila-
téral ne doit pas l’empêcher de rendre l’avis consultatif demandé.

10. Si existence d’un différend bilatéral ne doit donc pas lui interdire
d'exercer sa compétence dans les procédures consultatives au nom de
l'opportunité judiciaire, j'estime toutefois que la Cour doit tenir compte
de l’existence éventuelle d’un différend bilatéral pour apprécier jusqu'à
quel point elle doit exercer sa compétence dans ces procédures consulta-
tives et de quelle manière elle doit le faire. A cet égard, je considère que la
Cour a établi trop facilement une analogie entre la présente demande
d’avis et les précédents en la matière, tout particulièrement le précédent

3 Le Pacte dispose à l’article 17 ce qui suit:

«En cas de différend entre deux Etats, dont un seulement est Membre de la Société
ou dont aucun n’en fait partie, l'Etat ou les Etats étrangers à la Société sont invités à
se soumettre aux obligations qui s'imposent à ses Membres aux fins de règlement du
différend, aux conditions estimées justes par le Conseil. Si cette invitation est accep-
tée, les dispositions des articles 12 à 16 s'appliquent sous réserve des modifications
jugées nécessaires par le Conseil. »

131
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 264

concernant les Conséquences juridiques pour les Etats de la présence
continue de l'Afrique du Sud en Namibie ({ Sud-Ouest africain) nonobstant
la résolution 276 (1970) du Conseil de sécurité. Etant donné la com-
plexité de la présente espèce, il n’est pas totalement justifié à mon sens
d'appliquer automatiquement à la situation actuelle les principes tirés de
précédents.

11. S'agissant de l’affaire de la Namibie en particulier, l'élément liti-
gieux sur lequel se fondait la demande d’avis consultatif était constitué
par «les conséquences juridiques ... de la présence continue de l’Afrique
du Sud en Namibie ... nonobstant la résolution 276 (1970) du Conseil de
sécurité». En dépit de similitudes dans le libellé, la requête concernant la
Namibie et celle dont est aujourd’hui saisie la Cour reposent sur des
bases totalement différentes. Dans le cas de la Namibie, la Cour était
priée de donner un avis concernant la signification juridique des mesures
prises par Organisation des Nations Unies lorsqu'elle avait mis fin au
mandat de l'Afrique du Sud sur le Sud-Ouest africain et leur incidence
juridique sur le statut de l’Afrique du Sud dans ce territoire. Si contro-
verse juridique ou différend il y avait, c'était précisément entre l’Organi-
sation des Nations Unies et Etat concerné. En revanche, dans la pré-
sente espèce, l’élément litigieux est une situation résultant de mesures
prises par Israël vis-a-vis de la Palestine, mesures qui concernent le terri-
toire palestinien occupé. H est indéniable qu'il y a en l’espèce une contro-
verse juridique sous-jacente ou un différend sous-jacent entre les parties
directement concernées par cette situation, et que, parallèlement, comme
la Cour le dit fort justement, le problème se situe aussi entre l’Organisa-
tion des Nations Unies et Israël puisque l'intérêt juridique de l’Organisa-
tion est légitimement en cause.

12. Cela ne veut naturellement pas dire que la Cour doive pour cette
raison refuser d'exercer sa compétence en l’espèce. Cela signifie en re-
vanche que l’on doit examiner la question de l'opportunité judiciaire en
tenant compte de cette réalité et eu égard à la jurisprudence issue d’af-
faires plus pertinentes. Le cas qui me semble se rapprocher le plus de la
présente espèce est celui de la demande d’avis consultatif concernant le
Sahara occidental, en ce sens qu’il y avait manifestement là, à l’état sous-
jacent, une controverse juridique ou un différend entre les parties concer-
nées. Toutefois, la Cour n’a pas même là un précédent totalement ana-
logue dont elle puisse s'inspirer pour se prononcer en l’espèce. Dans l’avis
relatif au Sahara occidental, la Cour avait déclaré:

«L'Assemblée générale n’a pas eu pour but de porter devant la
Cour, sous la forme d’une requête pour avis consultatif, un différend
ou une controverse juridique, afin d’exercer plus tard, sur la base de
l'avis rendu par la Cour, ses pouvoirs et ses fonctions en vue de
régler pacifiquement ce différend ou cette controverse. L'objet de la
requête est tout autre: il s’agit d'obtenir de la Cour un avis consul-
tatif que l'Assemblée générale estime utile pour pouvoir exercer
comme il convient ses fonctions relatives à la décolonisation du ter-

132
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 265

ritoire.» (Avis consultatif, C.LJ. Recueil 1975, p. 26 et 27, par. 39;
les italiques sont de moi.)

En la présente espèce, l’Assemblée générale semble plutôt s'être placée
dans le premier de ces cas de figure.

13. Face à ce qui constitue incontestablement, à l’arrière-plan de la
demande d’avis, une controverse juridique ou un différend entre les
parties concernées, je tiens à dire que, dans ces conditions, le critère
déterminant, quand la Cour doit établir si l’opportunité judiciaire l’incite
à exercer sa compétence — compétence qu'elle a sans aucun doute —,
doit consister non pas à rechercher si la requête est liée à l’existence
concrète d’une controverse ou d’un différend, mais à rechercher si «accep-
ter de répondre aurait pour effet de tourner le principe selon lequel un
Etat n'est pas tenu de soumettre un différend au règlement judiciaire s'il
n'est pas consentant» (Sahara occidental, avis consultatif, C.LJ. Recueil
1975, p. 25, par. 33; les italiques sont de moi). Autrement dit, en dernière
analyse, le critère déterminant de l'opportunité judiciaire doit être pour la
Cour de s'assurer que répondre sous la forme d’un avis consultatif relatif
à l'objet de la requête ne revient pas à statuer sur l’objet même du diffé-
rend bilatéral qui existe incontestablement à l'heure actuelle entre Israël
et la Palestine.

14. Le raisonnement que je viens de suivre m’améne aux deux conclu-
sions suivantes. Premièrement, le fait que l’espèce portée devant elle se
rattache aussi à un différend bilatéral ne doit pas empêcher la Cour
d’exercer sa compétence. Deuxièmement, ce fait n’en doit pas moins
infléchir l’ensemble de la procédure suivie par la Cour en l’espèce; en
d’autres termes, dans cette procédure consultative, la Cour doit avant
tout s'attacher à présenter, certes, les conclusions en droit qu’elle aura
objectivement tirées, mais dans la stricte mesure du nécessaire et d’une
manière qui soit utile à l’organe qui l’a saisie, à savoir l’Assemblée géné-
rale, permettant à celui-ci de s'acquitter de ses fonctions relativement à la
situation qui est à l’origine de la demande, et s'abstenir de statuer sur
l’objet du différend entre les parties concernées.

15. Il convient de rappeler que, même lorsqu'elle a par le passé décidé
d’exercer sa fonction consultative, la Cour internationale de Justice a
régulièrement estimé devoir rester fidèle «aux exigences de son caractère
judiciaire». Ainsi, dans l’affaire du Sahara occidental, a-t-elle déclaré:

«L'article 65, paragraphe 1, du Statut qui confère à la Cour le
pouvoir de donner des avis consultatifs est permissif et le pouvoir
qu’il lui attribue ainsi a un caractère discrétionnaire. Dans l'exercice
de ce pouvoir discrétionnaire, la Cour internationale de Justice, de
même que la Cour permanente de Justice internationale, a toujours
suivi le principe selon lequel, en tant que corps judiciaire, elle doit
rester fidèle aux exigences de son caractère judiciaire, même
lorsqu'elle rend des avis consultatifs.» (Avis consultatif, C. LI. Recueil
1975, p. 21, par. 23; les italiques sont de moi.)

133
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 266

16. L’une des exigences qui incombe ainsi à la Cour en tant qu’organe
judiciaire est qu’elle doit, lors de la procédure consultative, se montrer
constamment équitable dans l’administration de la justice, face aux posi-
tions et intérêts divergents des parties intéressées. En d’autres termes, il
m’apparait devoir être souligné que le pouvoir discrétionnaire de la Cour
en matière consultative ne se limite pas à la question de savoir si elle doit
ou non répondre à une demande d'avis, mais doit aussi s’exercer à l'égard
de questions de procédure“. Cette exigence revêt ici une importance par-
ticulière, même si j'ai conclu pour ma part qu’il était opportun pour la
Cour d'exercer sa compétence en l’espèce, puisque nous avons plus haut
retenu comme incontestable l'existence d’une controverse juridique ou
d’un différend concret sous-jacent.

17. L'article 68 du Statut de la Cour dispose que, «dans l'exercice de
ses attributions consultatives, la Cour s’inspirera en outre des disposi-
tions du présent Statut qui s’appliquent en matière contentieuse, dans la
mesure où elle les reconnaîtra applicables». Le Règlement de la Cour,
dans sa quatrième partie (aux articles 102 à 109), précise cette disposition
du Statut. Particulièrement pertinent dans le présent contexte est le para-
graphe 3 de l’article 102, selon lequel

«[s]i Pavis consultatif est demandé au sujet d’une question juridique
actuellement pendante entre deux ou plusieurs Etats, l’article 31 du
Statut est applicable, ainsi que les dispositions du présent Règlement
qui pourvoient à l’application de cet article».

18. Dans l'affaire de la Namibie, l'Afrique du Sud avait demandé que
fût désigné un juge ad hoc qui siégerait en l’espèce conformément à cette
disposition. Bien que la Cour eût décidé de rejeter cette demande dans
son ordonnance du 29 janvier 1971 (Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie { Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
C.LJ. Recueil 1971, p. 12), des opinions dissidentes bien argumentées
furent présentées sur ce point (ibid., p. 308; p. 324). Dans l'affaire du
Sahara occidental, en revanche, la Cour adopta une autre position. En
réponse au Maroc qui demandait la désignation d’un juge ad hoc en
application de l’article 89 du Règlement (soit l'actuel article 102), la Cour
décida que le Maroc avait effectivement le droit de désigner un juge ad
hoc (mais rejeta la requête symétrique émanant de la Mauritanie) (C1. J.
Recueil 1975, p. 6).

19. La procédure de désignation d’un juge ad hoc est enclenchée par la
demande d’un Etat déclarant que «la demande d’avis consultatif a trait ...
à une question juridique actuellement pendante entre deux ou plusieurs
Etats» (Règlement de la Cour, art. 102). A mon sens, à la lumière des
précédents cités plus haut, Israël, compte tenu de sa position particulière
dans la présente espèce, aurait été fondé à demander la désignation d’un

4 Michla Pomerance, ap. cit., p. 281.

134
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 267

juge ad hoc. Pour une raison qui lui est propre, Israël n’a pas choisi de
procéder ainsi. L’etit-il fait, l’obligation fondamentale faite à la Cour
d’assurer l'équité dans l’administration de la justice aurait constitué pour
elle une tâche infiniment plus lourde. Il va sans dire en effet qu’une telle
démarche aurait compliqué la situation, l’autre partie au différend, la
Palestine, n’étant pas une entité reconnue comme un Etat aux fins du Sta-
tut de la Cour. Qu’advient-il lorsque l’une des parties directement inté-
ressées est habilitée à choisir un juge ad hoc alors que l’autre ne l’est pas?
On peut se demander si l’administration de la justice est alors parfaite-
ment équitable. Certes, mon propos n’est pas d’apporter ma propre
conclusion à ce problème qui pour être insoluble est aussi hypothétique;
je tiens néanmoins à faire observer que cet élément constitue l’un des
aspects importants de l'espèce, qui aurait pu être pris en compte par la
Cour pour apprécier s’il était opportun, sur le plan judiciaire, d'exercer sa
compétence et, dans l’affirmative, jusqu’à quel point, vu les circonstances
exceptionnelles de la cause.

20. Quoi qu'il en soit, le principe est établi que, même dans une pro-
cédure contentieuse, l'absence de l’une des parties est en soi sans effet sur
la compétence qu’a la Cour de statuer (Statut de la Cour, art. 53), mais
que, en tant qu’organe judiciaire, celle-ci doit demeurer équitable dans
Padministration de la justice. Ainsi, concernant l’établissement du droit
applicable, la Cour, dans les affaires relatives à la Compétence en matière
de pécheries, a dit ceci:

«La Cour, en tant qu’organe judiciaire international, [est] censée
constater le droit international et, dans une affaire relevant de l’ar-
ticle 53 du Statut comme dans toute autre, est donc tenue de prendre
en considération de sa propre initiative toutes les régles de droit
international qui seraient pertinentes pour le réglement du différend.
La Cour ayant pour fonction de déterminer et d’appliquer le droit
dans les circonstances de chaque espèce, la charge d’établir ou de
prouver les règles de droit international ne saurait être imposée à
l'une ou l’autre Partie, car le droit ressortit au domaine de la
connaissance Judiciaire de la Cour.» (Fond, arrêt, C.LJ. Recueil
1974, p. 181, par. 18.)

Touchant la question des faits à établir, dans l’affaire relative aux Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique) la Cour a déclaré:
«en principe la Cour n’est pas tenue de se limiter aux éléments que
lui soumettent formellement les parties (voir Emprunts brésiliens,
CPI. I série A n°° 20 et 21, p. 124; Essais nucléaires, C.LJ. Recueil
1974, p. 263 et 264, par. 31 et 32)» (Fond, arrêt, C.1.J. Recueil 1986,
p. 25, par. 30),

pour ensuite préciser:

«La Cour doit donc rechercher un certain équilibre. D’un côté elle
a avantage à connaître les vues des deux parties, quelle que soit la

135
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 268

manière dont ces vues s’expriment. De plus, ainsi qu’elle l’a souligné
en 1974, en cas d’absence de l’une des parties «il incombe tout par-
ticulièrement à la Cour de s'assurer qu’elle est bien en possession de
tous les faits disponibles» (Essais nucléaires, C.J. Recueil 1974,
p. 263, par. 31; p. 468, par. 32). D’un autre côté la Cour doit souli-
gner que le principe de l’égalité des parties au différend reste pour
elle fondamental.» (C.1.J. Recueil 1986, p. 25 et 26, par. 31.)

21. Ce principe cardinal devrait s’appliquer en matière consultative
tout comme il s’applique en matière contentieuse. On pourrait même
faire valoir qu'il est applicable a fortiori aux procédures consultatives,
puisque, dans une procédure consultative, à la différence de ce qui se
passe en matière contentieuse, l’on ne peut dire, en tout cas au sens juri-
dique, que «l’absent perd ... la possibilité de combattre les allégations de
fait de son adversaire» (Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci ( Nicaragua c. Etats-Unis d'Amérique), fond, arrêt,
C.J. Recueil 1986, p. 25, par. 30). Dans une procédure consultative,
aucun Etat, pour intéressé qu’il soit, n’est dans l’obligation de compa-
raître devant la Cour pour défendre sa position.

22. En ce qui concerne cet élément, c’est-à-dire les faits et les informa-
tions se rapportant à la présente espèce, il n’est pas douteux, comme elle
le dit dans l'avis, que

«la Cour a à sa disposition le rapport du Secrétaire général, ainsi
qu'un dossier volumineux soumis par celui-ci à la Cour, qui contient
des informations détaillées non seulement quant au tracé du mur
mais aussi quant aux conséquences humanitaires et socio-écono-
miques de celui-ci sur la population palestinienne» (avis consultatif,
par. 57).

Effectivement, les informations sont abondantes, en particulier sur les
incidences humanitaires et socio-économiques de l'édification du mur.
L’authenticité et la fiabilité de ces informations ne font aucun doute. Ce
qui semble faire défaut toutefois, ce sont des informations expliquant le
point de vue israélien, en particulier la question de savoir pourquoi et
comment l'édification du mur telle qu’elle est planifiée et menée à bien
dans la pratique est nécessaire et fondée.

23. À mon avis, il y a bien défaut d’information de ce côté-là, même si
la Cour affirme que

«l'exposé écrit d'Israël, bien que se limitant aux questions de com-
pétence et d’opportunité judiciaire, comporte des observations
concernant d’autres sujets, y compris les préoccupations d'Israël en
matière de sécurité, et est accompagné d’annexes correspondantes»
(avis consultatif, par. 57).

En fait, mon observation semble corroborée par ce qui est dit dans l’avis
lui-même de l’argument présenté par Israël à ce sujet. Israël a fait valoir
que le seul objectif de l'édification du mur était de lui permettre de com-

136
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 269

battre efficacement les attaques terroristes lancées depuis la Cisjordanie
ou, pour reprendre les termes utilisés dans le rapport du Secrétaire géné-
ral, d’«enrayer les infiltrations en Israël à partir du centre et du nord de
la Cisjordanie» (avis consultatif, par. 80). Toutefois, la Cour, au para-
graphe 137 de l’avis, déclare simplement que, «au vu du dossier, [elle]
n'est pas convaincue que la poursuite des objectifs de sécurité avancés par
Israël nécessitait l'adoption du tracé choisi pour le mur» (les italiques
sont de moi). Il me semble clair qu'ici la Cour admet en fait qu’Israél n’a
pas présenté d'éléments très détaillés sur ce point et qu’elle s’abstient de
procéder a une réfutation des arguments d'Israël à partir des informa-
tions que celui-ci aurait présentées sur le même point. Au paragraphe 140
de Pavis, la Cour se fonde simplement sur le «dossier» pour dire qu’elle
n’est pas convaincue que «la construction du mur selon le tracé retenu
était le seul moyen de protéger les intérêts d’Israël contre le péril dont il
s’est prévalu pour justifier cette construction».

24. Mon propos n'est pas, en soulevant cette question, de contester
l'exactitude factuelle de ces affirmations ni de remettre en cause les
conclusions auxquelles la Cour est parvenue en s’appuyant sur les docu-
ments et les pièces dont elle disposait. En fait, il semblerait raisonnable de
conclure, tout bien considéré, que les répercussions politiques, sociales,
économiques et humanitaires de la construction du mur, telles que la
preuve en a été abondamment rapportée au cours de la procédure, sont
telles que cette construction constitue une violation des obligations inter-
nationales mises à la charge d'Israël par divers instruments internatio-
naux auxquels celui-ci est partie. En outre, ces répercussions sont telles
que je suis prêt à reconnaître qu'aucun motif tiré d’«impératifs mili-
taires», même étayé par des faits démontrés, ne saurait effacer l’illicéité
de cette action, au nom du strict principe de proportionnalité.

25. Toutefois, telle n’est pas la question. Ce qui est essentiel ici, c’est
que les extraits de l’avis que j'ai cités ci-dessus étayent mon argument
selon lequel la Cour, une fois prise sa décision d’exercer sa compétence en
l'espèce, devait veiller avec le plus grand soin non seulement à garantir
l'équité et l’impartialité du résultat, mais aussi à rendre cet effort visible
tout au long de la procédure, quelle que soit finalement l'issue de la
cause.

26. La question soumise à la Cour aux fins d’un avis consultatif était
expressément celle des «conséquences jen droit] de l'édification du mur
qu'Israël ... est en train de construire» (résolution A/ES-10/L.16 de
l'Assemblée générale). Elle portait exclusivement sur cette action particu-
lière d'Israël. Inutile de rappeler, toutefois, que l'édification de ce mur par
Israël n’est pas un phénomène isolé de tout contexte; elle fait partie, une
partie extrêmement importante, il faut le reconnaître, du contexte général
dans lequel s'inscrit la longue histoire de la paix au Moyen-Orient.

27. Bien entendu, cela ne change rien au fait que la demande d’avis
consultatif porte sur une question déterminée et que la Cour doit traiter
cette question et cette question uniquement, sans étendre son examen à

137
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 270

celle, plus large, de la paix au Moyen-Orient, notamment à ce qui touche
au «statut permanent» des territoires dont il s’agit. Néanmoins, si l’on
veut établir une vérité objective au sujet de la question particulière de
l'édification du mur dans son contexte général et faire en sorte que justice
soit rendue de façon équitable — puisqu'il existe à l'arrière-plan un dif-
férend entre les parties directement intéressées —, il est, me semble-t-il,
d'une importance capitale que la Cour examine la question précise qui lui
a été posée, sans jamais oublier la situation d’ensemble qui forme la toile
de fond de l'édification du mur.

28. Une prémisse non contestée de la paix au Moyen-Orient a toujours
été que celle-ci devait reposer sur le double principe d’un «f[rletrait des
forces armées israéliennes des territoires occupés lors du conflit [de 1967]»
et d’une

«[clessation de toutes assertions de belligérance ou de tous états de
belligérance [ainsi que du] respect et [de la] reconnaissance de la sou-
veraineté, de l'intégrité territoriale et de l’indépendance politique de
chaque Etat de la région et de leur droit de vivre en paix à l’intérieur
de frontières sûres et reconnues à l’abri de menaces ou d’actes de
force».

La résolution 242 (1967) du Conseil de sécurité a expressément consacré
ces deux principes. La «feuille de route» adoptée par le Conseil de sécu-
rité dans sa résolution 1515 (2003) constitue un schéma directeur qui
indique la marche à suivre sur la base des deux principes en question.

29. Si la Cour a conclu que la construction du mur était contraire à
cette marche à suivre parce qu’elle ferait obstacle à ces deux principes,
particulièrement en raison de la règle coutumière de «l’inadmissibilité de
Pacquisition de territoire par la guerre» (avis consultatif, par. 117), elle
doit le dire. En même temps, elle doit rappeler à l’Assemblée générale que
cette marche à suivre a été définie dans le contexte des deux principes
jumeaux qui, si Pon veut qu’une paix s’instaure au Moyen-Orient,
doivent être mis en œuvre parallèlement.

30. Comme rappelé plus haut, Israël a fait valoir que le mur avait pour
seul objet de lui permettre de lutter efficacement contre des attaques ter-
roristes menées depuis la Cisjordanie. En réponse, la Cour s’est bornée à
déclarer que,

«au vu du dossier, [elle] n'était] pas convaincue que la construction
du mur selon le tracé retenu était le seul moyen de protéger les inté-
rêts d'Israël contre le péril dont il [s'était] prévalu pour justifier cette
construction» (avis consultatif, par. 140).

Il est parfaitement compréhensible que, l’argument n’ayant pas été déve-
loppé dans le dossier et l'information faisant défaut à ce sujet, la Cour
n'ait pas trouvé d’autre façon de réagir face à cette situation. L’on peut

138
ÉDIFICATION D'UN MUR (OP. IND. OWADA) 271

également accepter que l’argument d’Israël, même si sa véracité était éta-
blie du point de vue des motifs auxquels ce dernier obéit, ne suffise pas à
justifier la construction du mur telle que celle-ci a été conçue et menée à
bien dans la pratique. Comme la Cour l’a montré de façon très convain-
cante, la construction du mur n’en constituerait pas moins une violation
des obligations incombant à Israël, notamment au titre du règlement de
La Haye concernant les lois et coutumes de la guerre sur terre et de la
quatrième convention de Genève relative à la protection des personnes
civiles en temps de guerre, sauf à ce que des arguments suffisamment
puissants excluent l’illicéité de l’acte. Mais l’important est que la Cour
aurait pu, proprio motu, tenter une recherche approfondie pour détermi-
ner la validité de cet argument en fait comme en droit, et présenter une
image objective de la construction du mur dans son intégralité, sur la
base de laquelle il eût été possible d'apprécier le bien-fondé de la thèse
d'Israël.

31. Il me paraît important que soit évoqué dans ce contexte le fait que,
de part et d’autre, des actes de violence sont pratiqués sans discrimina-
tion contre les populations civiles. Sans chercher à déterminer la relation
de cause à effet entre les actes tragiques de violence réciproque commis
par chacune des parties ni à savoir si les attaques qualifiées de terroristes
qui sont lancées par les Palestiniens sous forme d’attentats-suicides diri-
gés contre la population civile israélienne doivent, pour condamnables
qu'elles soient, être considérées comme suffisant à justifier la construction
du mur, il est incontestable, à mon sens, que ce cycle tragique d’actes de
violence perpétrés sans discrimination des deux côtés à l’encontre de la
population civile innocente des deux parties doit être condamné et rejeté
comme totalement inacceptable. Il est vrai que cet élément n’entre pas
véritablement dans le cadre de la question précise posée à la Cour, mais
j'estime tout simplement normal que la Cour lui accorde une large place
dans son avis quand elle s'interroge sur l'édification du mur. Ce point
revêt à mon sens une importance particulière, car la Cour doit aborder le
sujet à examiner en recherchant un certain équilibre.

(Signé) Hisashi Owapa.

139
